Citation Nr: 1536500	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea. 

2. Entitlement to service connection for hypertension. 

3. Entitlement to service connection for depression. 

4. Entitlement to service connection for left ankle condition. 

5. Entitlement to service connection for tinnitus. 

6. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1980 to June 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of two rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection. 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge, in June 2015. A transcript of this hearing has been associated with the Veteran's claims file. 

The issues of entitlement to service connection for hypertension, bilateral hearing loss, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. During the Veteran's June 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, notified the undersigned VLJ that he wished to withdraw his claim of service connection for sleep apnea.

2. Resolving all reasonable doubt in favor of the Veteran, the probative evidence of record reveals that the Veteran's tinnitus is etiologically/causally related to his military service.

3. The preponderance of the evidence is against the finding that the Veteran's left ankle condition is etiologically/causally related to the Veteran's military service. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue regarding service connection for sleep apnea by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e).

3. The criteria for service connection for a left ankle condition have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

After the claim was received, the RO advised the claimant by letter of the required elements to show entitlement to service connection for a claimed disability, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407  (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The Board finds that, for the issues decided herein, the VA's duty to provide an adequate examination has been fulfilled. Therefore, the Board has fulfilled its duties under the VCAA.

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2015). The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.

Service Connection - Sleep Apnea

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran, through his representative, expressed that he would like to withdraw this claim for sleep apnea during his hearing before the undersigned VLJ at his June 2015 Board hearing. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal regarding this issue and it is dismissed.

Service Connection - Tinnitus

The Veteran asserts that his currently diagnosed tinnitus is related to his time serving active duty in the United States Army. Specifically, the he contends that he suffered from noise trauma while he was training with guns and rifles, along with mortars and other explosive devices, during his service, and that since his service, he has suffered from ringing in his ears. The Board finds that, while there is no evidence of any in-service complaints of symptoms related to tinnitus, the Veteran is competent and credible to account for his symptoms of ringing in the ears since service. Therefore, in resolving all benefit of the doubt in favor of the Veteran, the claim of service connection for tinnitus must be granted. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Here, the Veteran was afforded a VA Compensation and Pension (C&P) examination for tinnitus in July 2011. On examination, the VA examiner diagnosed the Veteran with tinnitus. However, upon review of the Veteran's claims file and medical history, the examiner concluded that the Veteran's tinnitus was less likely than not related to his military service. The examiner reasoned that there was no evidence during service, or in the proceeding period after service, that demonstrated that the Veteran suffered from tinnitus. As such, the VA examiner concluded that the Veteran's diagnosed tinnitus was not etiologically related to the Veteran's military service, and that it was more likely due to the Veteran's hearing loss, which he also did not relate to the Veteran's service. 

Indeed, after a thorough review of the Veteran's STRs and post-service treatment records, the evidence fails to show any complaints or symptoms of tinnitus during service or within one year after leaving service. However, during his Board hearing before the undersigned, the Veteran explicitly asserts that he started experiencing ringing in his ears during service. See June 2015 Hearing Transcripts, Pg. 9. Specifically, he states that the ringing had been intermittent since his training military service; however, because he was young, he did not report such symptoms.

The Board finds that the Veteran's contention of both in-service noise exposure and his symptoms of ringing in his ears during training to be both competent and credible. The Veteran has consistently asserted that he started experiencing ringing in his ears since his military service. The Board finds that ringing in the ears, or specifically, manifestations/symptoms of tinnitus, is of the type of disability that can be competently described/observed by a lay person, and requires no special medical knowledge or training. Jandreau, at 1372. As such, the Board finds that the Veteran's lay statements are highly probative in establishing a nexus between his currently diagnosed tinnitus and his military service. 

Consequently, as there are both positive and negative evidence with regard to the nexus of the Veteran's diagnosed tinnitus, the doctrine of giving the Veteran the benefit-of-the-doubt is applicable, and the Veteran's claim of service connection for tinnitus must be granted. See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)

Service Connection - Left Ankle Condition 

The Veteran contends that his currently diagnosed left ankle condition was caused, or etiologically related, to his active military service. Specifically, he claims that during training, he had to march/run through wooded areas and that such exercises often caused him roll and/or sprain his ankle on several occasions during service. While the Veteran's service treatment records (STRs) show the Veteran reported to sick-call with left ankle pain, the pervasive medical evidence of record, to include a VA C&P examination, reveals that the Veteran's current left ankle condition is not otherwise related to his in-service injuries. Therefore, the Board finds that the preponderance of the evidence is against the finding that the Veteran's left ankle condition is related to any incident of his military service, and the Veteran's claim for service connection must be denied. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board finds that the evidence of record undisputedly fulfills the first two elements required for service connection, that is, a current disability and an in-service incurrence of an injury. The Board notes, however, that the evidence also shows that the Veteran fractured his left ankle after falling off a ladder in 1997, after he left the service, which required surgery. The Veteran has claimed that he suffers from constant pain and swelling of his left ankle, that limits his physical activities such as prolonged walking/standing.  A review of the Veteran's post-service VA treatment records and a June 2011 C&P examination, reveals that the Veteran suffers from status-post left ankle reconstruction surgery after a fibula fracture, with posttraumatic deformity and degenerative changes. Therefore, the evidence does show that the Veteran suffers from a current left ankle condition. 

Likewise, the Board finds that there is solid evidence of an in-service injury to the Veteran's left ankle. Specifically, the Veteran's STRs reveal that on two separate occasions that Veteran reported to sick-call for problems with his left ankle, in November 1981 and June 1983. In November 1981, the Veteran complaint of pain with his left ankle and was diagnosed with tendinitis. The tending physician at the time noted good stability, no trauma to the ankle and X-ray diagnostic returned negative. Again, in June 1983, the Veteran was diagnosed with an acute sprain to the left ankle when he reported to sick-call with complaints of pain. Such incidents, the Board finds, constitute the requisite in-service injuries/incidents required by the second prong to establish service connection. 

Moving to the final prong to establish service connection, also known as the nexus element, the evidence of record must demonstrate an etiological/causal relationship, or nexus, between the Veteran's current condition and his military service. The Board finds that, while the Veteran claims that his current condition was caused by his injuries during his military service, the competent evidence of record, to include a VA C&P examination, reveals that the Veteran's current condition is the result of his 1997 left ankle injury and surgery, and not etiologically related to any incident of his military service. Therefore, the Veteran's claims fails on establishing this element and service connection on a direct basis cannot be granted. 

The Board notes that the Veteran was afforded a VA C&P examination for his claim of service connection for a left ankle condition in June 2011. During the examination, the Veteran reported that he suffered pain and swelling in his left ankle, and noted that his condition also prevented him from prolonged walking or standing. However, and most probative, the Veteran noted that such symptoms did not start manifesting until after his 1997 surgery for his fractured fibula. He described his 1997, post-service, accident, and noted that he could not even recall any incidents during his military service regarding his ankles. After a review of the Veteran's claims file to include the Veteran's service treatment records, and post-service medical history, the VA examiner noted the two incidents during service regarding the Veteran's left ankle, as well as the Veteran's 1997 injury and subsequent surgery. On examination, which included X-ray analysis, the examiner diagnosed the Veteran with status-post fibula fracture surgery, with posttraumatic deformity and degenerative changes. 

Finally, the VA examiner concluded that the Veteran's current left ankle condition was less likely than not, etiologically related to, or caused by, any incidents of the Veteran's military service. The examiner opined that all of the Veteran's current ankle problems are related to the Veteran's 1997 injury and subsequent surgery to the Veteran's left ankle. The examiner noted that, in fact, the Veteran does not even remember ever injuring his ankle during service, and did not proclaim that he had any issued with his left ankle until after his fall in 1997. Based on such evidence, the examiner found no nexus between the Veteran's current condition and his military service. The Board finds this C&P examination to be highly probative as it is apt to the question at hand, and is medically based, with the examiner taking in full account of the Veteran's medical history and conducting a physical examination on the Veteran himself. 

The Board notes that, the Veteran's medical records are silent for any complaints or treatment regarding his left ankle until after his 1997 accident and surgery. Indeed, there is no competent evidence that demonstrates any instance after service that the Veteran suffered from any ankle conditions, until such accident. Although the absence of any mention in his records is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the claimed injury resulting from service and the current diagnosis. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim). The first documented complaint in the file regarding his left ankle was after his accident in 1997, more than a decade after his discharge from service. See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

The Board does acknowledge that the Veteran has claimed that his current ankle condition is due to his military service, specifically, those injuries he sustained during service. During the Veteran's June 2015 Board hearing before the undersigned, the Veteran explicitly noted that he had suffered symptoms from his sprained left ankle ever since service. See Hearing Transcript, Pg. 6-8, June 2015. However, the Board finds that the Veteran's lay assertions regarding the continuity of his left ankle symptoms to be not credible, as they have been inconsistent throughout the claims period. The Board notes that during his June 2011 examination, the VA examiner noted that the Veteran could not even remember any incidents during service regarding his left ankle. Indeed, the Veteran even reported that he did not experience any symptoms until after his injury in 1997. Such statements contradict each other and speak directly to the credibility of the Veteran's assertions. While the Veteran may be competent to contend that he has suffered pain and swelling in his ankles since service, the Board finds that in light of such contradictory statements, his assertions can no longer be considered credible. As such, the Board finds that the Veteran's lay statements regarding continued symptomology since service are not probative.  
 
The Board notes that no other evidence or record speaks to the etiology of the Veteran's current ankle condition, nor demonstrates any indication that the Veteran continuously suffered from any symptoms of such since his service, until his injury in 1997. The Board finds that, after a look at the totality of the disability picture with the evidence noted above, the record fails to establish a nexus between the Veteran's current disability and his military service. Consequently, the Veteran's claim for service connection for his left ankle condition must be denied. 

The Board notes that service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. However, the U.S. Court of Appeals for the Federal Circuit rather recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). Arthritis, or degenerative joint disease, however, is one such chronic condition according to 38 C.F.R. § 3.309(a). Therefore, this condition may be presumed to have been incurred in service if it initially manifested to a compensable degree (meaning to at least 10-percent disabling) within the initial year after the Veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).
Alternatively, service connection may also be achieved for qualifying chronic conditions through a showing of continuity of symptoms after service. The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b). Walker, 708 F3d. at 1336. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period." Id. Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed previously. Id. at 1339.

The Board finds that while the Veteran's left ankle condition, specifically the degenerative changes detected in his left ankle during his June 2011 examination, is considered a chronic condition, the preponderance of evidence is still against the finding that such a condition manifested within one year after service. The evidence reveals no records that show any treatment, private or through the VA, for any conditions related to his ankle directly after service. Indeed, during his June 2011 examination, the Veteran reported himself that he did not have any issues with his left ankle until he fractured it in 1997, more than a decade after he left service. Therefore, there is no evidence to support any contention that the Veteran's condition manifested within the presumptive period after service. 

Likewise, the Board finds that there is no credible evidence that the Veteran's had been suffering such symptoms from his left ankle condition since his military service. As noted above, while the Veteran asserted he had been suffering symptoms of his ankle injury since service during his hearing before the undersigned, the Board finds such contentions to be not credible as it is directly contradicted by his own statements during his June 2011 examination. As such, the Board finds that the preponderance of the evidence is against the finding that the Veteran experienced continuous symptomatology since his service, or that his symptoms manifested within a year after he separated from active duty. Consequently, service connection on a presumptive basis for qualifying chronic disease is not applicable.   

Absent competent and reliable lay or medical evidence relating this claimed disability to service, the Board concludes that the claim of entitlement to service connection for a left ankle condition must be denied. The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is dismissed. 

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for a left ankle condition is denied. 



REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Board finds new examinations are required for the remaining claims on appeal. Specifically, the Board finds that initial VA C&P examinations are required for the Veteran's claimed hypertension and depression, as there is adequate evidence of record to trigger the VA's duty to afford the Veteran's an examination regarding his claims for service connection. Additionally, the Board finds that the C&P examination already provided to the Veteran for his claim for bilateral hearing loss is not inadequate for adjudication, and new examination/addendum opinion is required. The Board will discuss these in turn. 
Service Connection - Hypertension

With regards to the Veteran's claim of service connection for hypertension, the Board finds that additional development is necessary before the Board can properly adjudicate this claim on the merits. Specifically, the Board finds that a VA C&P examination is necessary to determine the nature and etiology of the Veteran's claimed condition. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). As noted above, VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon at 79. VA, however, is not required to provide an examination for every claimed issue to decide the claim. Under McLendon, an examination is required only when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case. Id. at 83. 

The Board finds that the McLendon factors have been fulfilled to require the VA to afford the Veteran with a C&P medical examination for his claim of service connection for hypertension. The Board notes that a review of the Veteran's VA treatment records reveal that he has a current disability hypertension, and lay evidence of record asserts a competent basis for his in-service injury. See Board Hearing, date June 2015, Pg. 3. While admittedly, both STR's and personnel records fail to show any in-service treatments for hypertension, the Board finds that the Veteran is credible in attesting to the circumstances of being diagnosed with hypertension and taking pills for it during service. The Veteran has continuously asserted that his condition was diagnosed during service, and that he has been suffering from hypertension since that time. The Board finds that the Veteran to be credible regarding his lay statements and thus creating a plausible connection nexus between the Veteran's condition and his service, as his contentions regarding this condition to be consistent throughout the record. While neither the Veteran nor the Board are competent to speak to an actual diagnosis of hypertension during service, or to the etiology of his current condition, the Board nonetheless finds that such assertion passes the low threshold under McLendon, to require the VA to request a medical examination/opinion. 20 Vet. App. 79 (2006).

The Board notes that while there is no medical evidence regarding the Veteran's specific condition of record and his military service, the Board finds that when viewing the totality of the Veteran's claim through a prism that gives the Veteran the benefit-of-the-doubt, such evidence of record meets the factors contemplated in McLendon. As such, the Board must remand the claims for a VA examination and/or medical opinion, before the Board can appropriately adjudicate the issues on the merits.

Service Connection - Depression 

Likewise, the Board finds that the Veteran's claim of service connection for depression requires a VA examination to opine on the etiology of his currently diagnosed condition. The Board notes that during his Board Hearing before the undersigned, the Veteran expressed that he is having recurring dreams of his time in the military, and has been diagnosed with depression. Indeed, VA treatment records reveals a diagnosis of major depressive disorder, however, there is no statement as to the etiology of the condition. 

During the Veteran's hearing testimony at his June 2015 Board hearing, the Veteran noted that during service he saw a lot of disturbing things; he describes an incident where he saw an armored personnel carrier (APC) flip and several soldiers inside were killed and/or injured. The Veteran's contentions of disturbing dreams are corroborated by the VA psychiatric treatment records that note the Veteran reporting similar nightmares and in-service incidents. See VA Psychiatric Treatment Record, July 2011. The Board again finds the Veteran's testimony credible and establishes a plausible nexus between his current depression and his military service that overcomes the low threshold under McLendon. As such, the Veteran should be afforded a VA examination with regards to this claimed condition, to reveal is his depression is etiologically related to his military service.

Service Connection - Bilateral Hearing Loss 

The Veteran asserts that his current bilateral hearing loss is due to his military service. He contends that his condition is the result of his exposure to noise trauma during service, to include rifle/gun fire, explosions, field artillery, large track vehicle noise, and loud noise from construction equipment/tools. The Veteran notes that he did not use or was offered hearing protection during service, and that his current hearing loss is due to the acoustic trauma noted herein.  

The Veteran was afforded a VA C&P examination in July 2011. In that examination, the examiner diagnosed the Veteran with hearing loss in both ears and tinnitus. During the audiological examination, the Veteran's auditory threshold for both ears registered above 40 dBs on at least one frequency. The Board finds that there is no question as to the fact that the Veteran currently suffers from hearing loss in both his ears. However, the examiner during the examination concluded that the Veteran's hearing loss was not etiologically/causally related to his service.

The Board notes that, as a basis for the examiner's nexus conclusion for hearing loss, the examiner acknowledged the Veteran's lay contention of noise exposure during service from training. Specifically, the examiner noted the firing of weapons and explosions during training. However, the examiner ultimately reasoned that the Veteran's separation examination showed normal hearing, and concluded that the Veteran's hearing loss was not caused by his active service, because of the lack of threshold shift in the Veteran's separation examination. Indeed, the Veteran's service treatment records for his separation examination in March 1984 showed normal, under VA standards.  See VA Service Treatment Records, March 1984. 
As noted above, the examiner's main contention for his nexus opinion was that there was an insignificant threshold shift in the Veteran's separation examination from when he left service, and therefore, his current hearing loss could not have been the result of any noise exposure during his service. However, this opinion does consider more recent research involving hearing loss.    

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

While the Board notes that the Veteran's STRs are silent of any incidents where the Veteran reported trouble hearing, to include the Veteran's separation examination, the Board nonetheless finds that the Veteran competent and credible to report his in-service acoustic trauma and noise exposure. Therefore, the Board finds that an addendum VA medical opinion is necessary for the service connection claims for hearing loss, to determine if the Veteran's in-service incidents are etiologically/ casually related to the Veteran's diagnosed hearing loss.  
 
Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed hypertension, depression and hearing loss that are not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should schedule the Veteran for a C&P examination with an appropriate VA physician to ascertain the nature and etiology of his hypertension and depression, addressing whether the Veteran's disorder is related to, or was caused by his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. After the above has been completed, the RO should obtain an addendum medical opinion from the same examiner that conducted the Veteran's July 2011 audiological examination for his claim for bilateral hearing loss. If that examiner is not available, provide the Veteran's claims file to another appropriate VA examiner for an opinion regarding the etiology of the Veteran's bilateral hearing loss. 

Based on a review of the claims folder, the examiner is ask to please comment as to whether it is at least as likely as not that any current hearing loss disability had its onset in service, was caused by service or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to the current hearing loss.  Please comment upon the reports of the prior examinations and explain the reasons/basis for any conclusions provided. 

Regarding the basis for that opinion, comment on the likelihood that the loud noises experienced during the Veteran's service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If the examiner find auditory hair cell damage to be a likely result of the military noise exposure, comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

The examiner should specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006).  - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

5. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

6. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


